UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 2, 2011 NOVADEL PHARMA INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32177 22-2407152 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000 Bridgewater, NJ 08807 (Address of principal executive offices) (Zip Code) (908) 203-4640 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 2, 2011, NovaDel Pharma Inc., a Delaware corporation (the “Company”) announced that the Company opened an original Investigational New Drug application with the United States Food and Drug Administration for its lead development program Duromist™, its sildenafil oral spray product for the treatment of erectile dysfunction. The full text of the press release is set forth in Exhibit 99.1 hereto and incorporated herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release of NovaDel Pharma Inc. dated June 2, 2011, titled “NovaDel Reports Opening of Duromist™ original IND with FDA.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NovaDel Pharma Inc. By: /s/ Steven B. Ratoff Name: Steven B. Ratoff Title: President and Chief Executive Officer Date: June 2, 2011
